DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/02/2017 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 30 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by GB 2456346 A Brooks et al.

Regarding claim 30, Brooks discloses a system operable to collect customer ratings during a transaction (Brooks Pg. 1, Lns. 4-6, payment authorization device, with customer feedback), the system comprising: an electronic point of sale system (Brooks Pg. 5, Lns. 19-25, point-of-sale system sends information about the transaction to payment terminal) comprising: a display operable to display information relating to the transaction to a customer (Brooks Pg. 4, Lns. 11-19, the POS system includes a display unit); a computer programmed to effect operation of the electronic point of sale system (Brooks Pg. 13, Lns. 19-21, computing-based devices to implement the POS systems) and including a POS module programmed to manage operation of the display, a display driver operable to convey display signals between the POS module and the display wherein the display signals include information of merchandise that has been scanned (Brooks Pg. 14, Lns. 10-24, the display device is connected and may interact with the user to show information about the transaction), a PIN entry device operable in association with the electronic point of sale to arrange a card payment for the transaction (Brooks Pg. 5, Lns. 27-29, PIN entry requested for payment transaction); a payment application operable to manage operation of the PIN entry device, and programmed to receive a payment collection signal from the POS module, to operate the PIN entry device to collect card details including a PIN from the customer to effect payment of the transaction and to provide a payment confirmation signal to the POS module to confirm whether or not a payment was successfully made using the PIN entry device (Brooks Pg. 6, Lns. 27-31-Pg. 6, Lns. 1-3, the transaction receives PIN information, and confirms the financial information with the institution, and approves or declines the transaction); a POS proxy module (Brooks Pg. 6, Lns. 21-24, the transaction and questions steps may be performed in conjunction; Fig. 2); a payment (Brooks Pg. 6, Lns. 21-24, the transaction and questions steps may be performed in conjunction; Fig. 2); a display pass-through driver operable to pass the display signals between the POS module and the display while also passing the display signals to the POS proxy module (Brooks Pg. 14, Lns. 10-24, the display device is connected and may interact with the user to show information about the transaction); wherein the POS proxy module is programmed to cause collection of a customer rating during the transaction by using the display signal received from the display pass-through driver to initiate the customer rating collection session, to send a customer rating initiation signal to the payment application plug-in, and wherein the payment application plug-in is programmed to cause the PIN entry device to display a question on the PIN entry device prompting the customer to enter a rating, and to collect the rating entered by the customer (Brooks Pg. 6, Lns. 5-20, the question is sent to the user, and the response is transmitted over the PIN device).

Regarding claim 31, Brooks discloses a system operable to collect customer ratings during a transaction (Brooks Pg. 1, Lns. 4-6, payment authorization device, with customer feedback), the system comprising: an electronic point of sale system (Brooks Pg. 5, Lns. 19-25, point-of-sale system sends information about the transaction to payment terminal) comprising: a cash drawer providing secure storage of money; a computer programmed to effect operation of the electronic point of sale system and including a POS module (Brooks Pg. 4, Lns. 11-20, the payment terminal may be a cash register, a working knowledge of a cash register comprises a secure cash drawer; this register is in communication with the customer rating POS proxy, as well as the POS module), a PIN entry device operable in association with the electronic point of sale to arrange a card payment for the transaction (Brooks Pg. 5, Lns. 27-29, PIN entry requested for payment transaction); a payment application operable to manage operation of the PIN entry device, and programmed to receive a payment collection signal from the POS module, to operate the PIN entry device to collect card details including a PIN from the customer to effect payment of the transaction and to provide a payment confirmation signal to the POS module to confirm whether or not a payment was successfully made using the PIN entry device (Brooks Pg. 6, Lns. 27-31-Pg. 6, Lns. 1-3, the transaction receives PIN information, and confirms the financial information with the institution, and approves or declines the transaction); a POS proxy module (Brooks Pg. 6, Lns. 21-24, the transaction and questions steps may be performed in conjunction; Fig. 2); a payment application plug-in operable in conjunction with the payment application (Brooks Pg. 6, Lns. 21-24, the transaction and questions steps may be performed in conjunction; Fig. 2); a cash drawer pass-through driver operable to pass the cash drawer signals between the POS module and the cash drawer while also passing the cash drawer signals to the POS proxy module (Brooks Pg. 4, Lns. 11-20, the payment terminal may be a cash register, a working knowledge of a cash register comprises a secure cash drawer; this register is in communication with the customer rating POS proxy, as well as the POS module); wherein the POS proxy module is programmed to cause collection of a customer rating during the transaction by using the cash drawer signal received from the cash drawer pass- through driver to initiate the customer rating collection session, to send a customer rating initiation signal to the payment application plug-in, and wherein the payment application plug-in is programmed to cause the PIN entry device to display a question on the PIN entry device prompting the customer to enter a rating, and to collect the rating entered by the customer (Brooks Pg. 6, Lns. 5-20, the question is sent to the user, and the response is transmitted over the PIN device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-23, 26, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2456346 A Brooks et al. in view of WO 2013/008041 A1 Hajji.

(Brooks Pg. 1, Lns. 4-6, payment authorization device, with customer feedback), the system comprising: an electronic point of sale system (Brooks Pg. 5, Lns. 19-25, point-of-sale system sends information about the transaction to payment terminal) comprising: a PIN entry device operable in association with the electronic point of sale to arrange a card payment for the transaction (Brooks Pg. 5, Lns. 27-29, PIN entry requested for payment transaction); a payment application operable to manage operation of the PIN entry device, and programmed to receive a payment collection signal from the POS module, to operate the PIN entry device to collect card details including a PIN from the customer to effect payment of the transaction and to provide a payment confirmation signal to the POS module to confirm whether or not a payment was successfully made using the PIN entry device (Brooks Pg. 6, Lns. 27-31-Pg. 6, Lns. 1-3, the transaction receives PIN information, and confirms the financial information with the institution, and approves or declines the transaction); a POS proxy module (Brooks Pg. 6, Lns. 21-24, the transaction and questions steps may be performed in conjunction; Fig. 2); a payment application plug-in operable in conjunction with the payment application (Brooks Pg. 6, Lns. 21-24, the transaction and questions steps may be performed in conjunction; Fig. 2); wherein the POS proxy module is programmed to cause collection of a customer rating during the transaction by using the information received from the POS to initiate a customer rating collection session, to send a customer rating initiation signal to the payment (Brooks Pg. 6, Lns. 5-20, the question is sent to the user, and the response is transmitted over the PIN device). Brooks fails to explicitly disclose a scanner operable to read encoded information relating to merchandise to be purchased as part of the transaction; a computer programmed to effect operation of the electronic point of sale system and including a POS module programmed to manage operation of the scanner, a scanner driver operable to convey scanner signals between the POS module and the scanner wherein the scanner signals include merchandise signals providing information of merchandise just scanned and a scanner pass-through driver operable to pass the scanner signals between the POS module and the scanner while collecting information from the scanner signals and sending that information to the POS proxy module; using the information received from the scanner pass-through driver to initiate a customer rating collection session. Hajji is in the field of operating a POS device (Hajji Abstract, POS system) and teaches a scanner operable to read encoded information relating to merchandise to be purchased as part of the transaction (Hajji Pg. 5, Lns. 3-6, POS terminal comprises a scanner); 
a computer programmed to effect operation of the electronic point of sale system and including a POS module programmed to manage operation of the scanner, a scanner driver operable to convey scanner signals between the POS module and the scanner wherein the scanner signals include merchandise signals providing (Hajji Pg. 5, Lns. 23-29, POS scanner communicates information about the merchandise) and a scanner pass-through driver operable to pass the scanner signals between the POS module and the scanner while collecting information from the scanner signals and sending that information to the POS proxy module (Hajji Pg. 5, Lns. 30-36, the merchandise information may be forwarded to a peripheral device; Pg. 9, Lns. 24-47-Pg. 10, Lns. 1-7, that peripheral device may be customer feedback); using the information received from the scanner pass-through driver to initiate a customer rating collection session (Hajji Pg. 8, Lns. 7-15, the POS device will communicate scanned item to payment device, and initiation feedback survey through the peripheral). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the payment system of Brooks with the scanner communication of Hajji. The motivation for doing so would be to integrate the product specific feedback provided by the post payment survey of Hajji, with the parallel payment and feedback survey of Brooks, this will help increase the response rate of the survey, as well as provide the opportunity to modify currently used POS systems, without the need for additional devices (Hajji Pg. 1, Lns. 10-40, current POS systems are costly, and therefore a program update may be a cheap alternative to add survey questions without the need for additional devices).

Regarding claim 2, modified Brooks teaches the system of claim 1, wherein the POS proxy module is programmed to collate information collected from (Brooks Pg. 6, Lns. 5-20, the question is sent to the user, and the response is transmitted over the PIN device, detailed report may be made for further analysis). Brooks fails to explicitly disclose wherein the POS proxy module is programmed to collate information collected from merchandise signals by the scanner pass-through driver into a transaction report. Hajji teaches wherein the POS proxy module is programmed to collate information collected from merchandise signals by the scanner pass-through driver into a transaction report (Hajji Pg. 8, Lns. 7-15, the POS device will communicate scanned item to payment device, and initiation feedback survey through the peripheral). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the transaction report with the specific merchandise signals from the scanner pass through driver of Hajji. The motivation for doing so would be to integrate the product specific feedback provided by the post payment survey without the need for additional devices (Hajji Pg. 1, Lns. 10-40, current POS systems are costly, and therefore a program update may be a cheap alternative to add survey questions without the need for additional devices).

Regarding claim 3, modified Brooks teaches the system of claim 2, wherein the POS proxy module is programmed to send the transaction report to the payment (Brooks Pg. 6, Lns. 5-20, the question is sent to the user, and the response is transmitted over the PIN device, detailed report may be made for further analysis).

Regarding claim 4, modified Brooks teaches the system of claim 1. Brooks fails to explicitly disclose wherein: the electronic point of sale further comprises a printer operable to print receipts relating to the transaction, the POS module is programmed to manage operation of the scanner and the printer, the computer includes a printer driver operable to convey printer signals between the POS module and the printer wherein the printer signals include a transaction summary signal, and the system comprises a printer pass-through driver operable to pass the printer signals between the POS module and the printer while passing the printer signals to the POS proxy module. Hajji teaches wherein: the electronic point of sale further comprises a printer operable to print receipts relating to the transaction, the POS module is programmed to manage operation of the scanner and the printer, the computer includes a printer driver operable to convey printer signals between the POS module and the printer wherein the printer signals include a transaction summary signal, and the system comprises a printer pass-through driver operable to pass the printer signals between the POS module and the printer while passing the printer signals to the POS proxy module (Hajji Pg. 6, Lns. 15-30, the printer may be connected to the POS terminal, which may manage the scanned items, and create a transaction summary). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the POS system of Brooks with the printer of Hajji. The motivation for doing so would be to integrate the current hardware available in-store, with a more robust feedback proxy module (Hajji Pg. 4, Lns. 16-26, and updating currently used POS systems with a more robust feedback scheme).

Regarding claim 5, modified Brooks teaches the system of claim 4, wherein the POS proxy module is programmed to generate a rating confirmation message relating to whether or not a rating was provided (Brooks Pg. 6, Lns. 8-20, the question is presented, and the customer enters a response, the response is entered and transmitted to the system). Brooks fails to explicitly disclose send the rating confirmation message to the printer pass-through driver and the printer pass-through driver is operable to forward the rating confirmation message to the printer such that the rating confirmation message is appended to a receipt printed by the printer in respect of the transaction. Hajji teaches send the rating confirmation message to the printer pass-through driver and the printer pass-through driver is operable to forward the rating confirmation message to the printer such that the rating confirmation message is appended to a receipt printed by the printer in respect of the transaction (Hajji Pg. 6, Lns. 15-30, the printer may be connected to the POS terminal, which may manage the scanned items, and create a transaction summary, and forward any information in relation to the transaction to be printed on the receipt). It would have been (Hajji Pg. 4, Lns. 16-26, and updating currently used POS systems with a more robust feedback scheme).

Regarding claim 6, modified Brooks teaches the system of claim 4. Brooks fails to explicitly disclose wherein the POS proxy module is further programmed to collect the customer rating during the transaction by using the printer signal received from the printer pass-through driver to initiate the customer rating collection session. Hajji teaches wherein the POS proxy module is further programmed to collect the customer rating during the transaction by using the printer signal received from the printer pass-through driver to initiate the customer rating collection session (Hajji Pg. 9, Lns. 30-46, printer may print a receipt, and may be extended by intercepting the receipt data, modify and provide additional code for consumer feedback survey). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Brooks with the printer initiation of feedback taught by Hajji. The motivation for doing so would be to provide feedback throughout any point of (Hajji Pg. 9, Lns. 36-39).

Regarding claim 7, modified Brooks teaches the system of claim 4. Brooks fails to explicitly disclose wherein the POS proxy module is programmed to collate information collected from merchandise signals by the scanner pass-through driver into a transaction report, and wherein the POS proxy module and the payment application plug-in are programmed to share and combine the rating and the transaction report, and wherein the printer pass-through driver is programmed to collect information from the transaction summary signal and to send that information to the POS proxy module, and wherein the POS proxy module is programmed to add information received from the printer pass-through driver into the transaction report. Hajji teaches wherein the POS proxy module is programmed to collate information collected from merchandise signals by the scanner pass-through driver into a transaction report, and wherein the POS proxy module and the payment application plug-in are programmed to share and combine the rating and the transaction report, and wherein the printer pass-through driver is programmed to collect information from the transaction summary signal and to send that information to the POS proxy module, and wherein the POS proxy module is programmed to add information received from the printer pass-through driver into the transaction report (Hajji Pg. 9, Lns. 30-46, printer may print a receipt, the receipt comprises transaction details of the merchandise scanned and purchased, and may be extended by intercepting the receipt data, modify and provide additional code for consumer feedback survey). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Brooks with the printer initiation of feedback taught by Hajji. The motivation for doing so would be to provide feedback throughout any point of the transaction without the need for modification of currently available POS systems (Hajji Pg. 9, Lns. 36-39).

Regarding claim 8, modified Brooks teaches the system of claim 1 wherein: the electronic point of sale further comprises a display operable to display information relating to the transaction to a customer, the POS module is programmed to manage operation of the scanner and the display, the computer includes a display driver operable to convey display signals between the POS module and the display, and the system comprises a display pass-through driver operable to pass the display signals between the POS module and the display while also passing the display signals to the POS proxy module (Brooks Pg. 13, Lns. 23-31-Pg. 14, Lns. 1-18, the POS device comprises a computer, with a graphical user interface, that may interact between the payment and proxy module for feedback). Brooks fails to explicitly disclose wherein the display signals include information of merchandise that has been scanned. Hajji teaches wherein the display signals include information of merchandise that has been scanned (Hajji Pg. 7, Lns. 36-43, the scanned merchandise may be displayed to the customer). It would have been obvious to one of ordinary skill (Hajji Pg. 1, Lns. 10-40, current POS systems are costly, and therefore a program update may be a cheap alternative to add survey questions without the need for additional devices).

Regarding claim 9, modified Brooks teaches the system of claim 8, wherein the POS proxy module is further programmed to collect the customer rating during the transaction by using the display signal received from the display pass-through driver to initiate the customer rating collection session (Brooks Pg. 13, Lns. 23-31-Pg. 14, Lns. 1-18, the POS device comprises a computer, with a graphical user interface, that may interact between the payment and proxy module for feedback).

Regarding claim 10, modified Brooks teaches the system of claim 8, wherein the POS proxy module is programmed to collate information, and wherein the POS proxy module and the payment application plug-in are programmed to share and combine the rating and the transaction report, and wherein the POS proxy module is programmed to collect information of merchandise that has been scanned from the display signal, and to add that information into the transaction report (Brooks Pg. 13, Lns. 23-31-Pg. 14, Lns. 1-18, the POS device comprises a computer, with a graphical user interface, that may interact between the payment and proxy module for feedback). Brooks fails to explicitly disclose collate information collected from merchandise signals by the scanner pass-through driver into a transaction report. Hajji teaches collate information collected from merchandise signals by the scanner pass-through driver into a transaction report (Hajji Pg. 8, Lns. 7-15, the POS device will communicate scanned item to payment device, and initiation feedback survey through the peripheral). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the transaction report with the specific merchandise signals from the scanner pass through driver of Hajji. The motivation for doing so would be to integrate the product specific feedback provided by the post payment survey without the need for additional devices (Hajji Pg. 1, Lns. 10-40, current POS systems are costly, and therefore a program update may be a cheap alternative to add survey questions without the need for additional devices).

Regarding claim 11, modified Brooks teaches the system of claim 1 wherein: the electronic point of sale further comprises a cash drawer providing secure storage of money, the POS module is programmed to manage operation of the cash drawer, the computer includes a cash drawer driver operable to convey cash drawer signals between the POS module and the cash drawer to open the cash drawer, the system comprises a cash drawer pass-through driver operable to pass the cash drawer signals between the POS module and the cash drawer (Brooks Pg. 4, Lns. 11-20, the payment terminal may be a cash register, a working knowledge of a cash register comprises a secure cash drawer; this register is in communication with the customer rating POS proxy, as well as the POS module). Brooks fails to explicitly disclose the POS module is programmed to manage operation of the scanner. Hajji teaches the POS module is programmed to manage operation of the scanner (Hajji Pg. 8, Lns. 7-15, the POS device will communicate scanned item to payment device, and initiation feedback survey through the peripheral). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the payment system of Brooks with the scanner communication of Hajji. The motivation for doing so would be to integrate the product specific feedback provided by the post payment survey of Hajji, with the parallel payment and feedback survey of Brooks, this will help increase the response rate of the survey, as well as provide the opportunity to modify currently used POS systems, without the need for additional devices (Hajji Pg. 1, Lns. 10-40, current POS systems are costly, and therefore a program update may be a cheap alternative to add survey questions without the need for additional devices).

Regarding claim 12, modified Brooks teaches the system of claim 1 wherein the payment application plug-in is programmed to remove the question from the PIN entry device once the customer has provided a rating or once the payment application receives the payment collection signal from the POS module (Brooks Pg. 6, Lns. 5-12, customer is presented a question until the customer responds or the transaction is complete; See Fig. 2).

Regarding claim 14, Brooks teaches a method of collecting customer ratings during transactions conducted at a point of sale (Brooks Pg. 1, Lns. 4-6, payment authorization device, with customer feedback), the method comprising: providing a POS module of the electronic point of sale system with a signal representative of each item (Brooks Pg. 5, Lns. 19-25, point-of-sale system sends information about the transaction to payment terminal); intercepting the signals with a pass-through driver, forwarding each signal or a copy thereof to the POS module and forwarding each signal or a copy thereof to a POS proxy module (Brooks Pg. 6, Lns. 21-24, the transaction and questions steps may be performed in conjunction; Fig. 2); the POS proxy module initiating collection of a customer rating in response to receiving a signal or a copy thereof by sending a customer rating initiation signal to a payment application plug-in (Brooks Pg. 6, Lns. 5-20, the question is sent to the user, and the response is transmitted over the PIN device); the payment application plug-in causing a PIN entry device to display a question prompting the customer to enter a rating wherein the PIN entry device operates under the control of a payment application, and collecting the rating when entered by the customer (Brooks Pg. 6, Lns. 21-24, the transaction and questions steps may be performed in conjunction; Pg. 6, Lns. 27-31-Pg. 6, Lns. 1-3, the transaction receives PIN information, and confirms the financial information with the institution, and approves or declines the transaction; Fig. 2). Brooks fails to explicitly disclose scanning merchandise items using a scanner forming part of an electronic point of sale system; the scanner providing a POS module of the electronic point of sale system with a scanner signal representative of each scanned item; intercepting the scanner signals with a scanner pass-through driver, forwarding each scanner signal or a copy thereof to the POS module and forwarding each scanner signal or a copy thereof to a POS proxy module. Hajji teaches scanning merchandise items using a scanner forming part of an electronic point of sale system (Hajji Pg. 5, Lns. 3-6, POS terminal comprises a scanner); the scanner providing a POS module of the electronic point of sale system with a scanner signal representative of each scanned item (Hajji Pg. 5, Lns. 23-29, POS scanner communicates information about the merchandise); intercepting the scanner signals with a scanner pass-through driver, forwarding each scanner signal or a copy thereof to the POS module and forwarding each scanner signal or a copy thereof to a POS proxy module (Hajji Pg. 5, Lns. 30-36, the merchandise information may be forwarded to a peripheral device; Pg. 9, Lns. 24-47-Pg. 10, Lns. 1-7, that peripheral device may be customer feedback) and initiating collection of a customer rating in response to receiving a scanner signal or a copy thereof by sending a customer rating initiation signal (Hajji Pg. 8, Lns. 7-15, the POS device will communicate scanned item to payment device, and initiation feedback survey through the peripheral). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Brooks with the scanner communication of Hajji. The motivation for doing so would be to integrate the product specific feedback provided by the post payment survey of Hajji, with the parallel payment and feedback survey of Brooks, this will help increase the response rate of the survey, as well as provide the opportunity to modify currently used POS systems, without the need for additional devices (Hajji Pg. 1, Lns. 10-40, current POS systems are costly, and therefore a program update may be a cheap alternative to add survey questions without the need for additional devices).

Regarding claim 15, modified Brooks teaches the method of claim 14, comprising the POS module sending a payment collection signal to the payment application, the payment application controlling the PIN entry device to collect information necessary to complete a card payment (Brooks Pg. 5, Lns. 27-29, PIN entry requested for payment transaction completion; Pg. 6, Lns. 27-31-Pg. 6, Lns. 1-3, the transaction receives PIN information, and confirms the financial information with the institution, and approves or declines the transaction).

Regarding claim 16, modified Brooks teaches the method of claim 15, comprising the payment application causing the question prompting the customer to enter a rating to be removed from the PIN entry device before prompting the customer to provide the information necessary to complete a card payment (Brooks Pg. 6, Lns. 5-12, customer is presented a question until the customer responds or the transaction is complete; Pg. 6, Lns. 5-20, the question is sent to the user, and the response is transmitted over the PIN device; See Fig. 2).

Regarding claim 17, modified Brooks teaches the method of claim 14, wherein upon receiving a signal or a copy thereof from the pass-through driver, the POS proxy module determines whether or not a customer rating session is active and, if not, initiates collection of a customer rating by sending the customer rating initiation signal to the payment application plug-in (Brooks Pg. 6, Lns. 5-12, customer is presented a question until the customer responds or the transaction is complete; Pg. 6, Lns. 5-20, the question is sent to the user, and the response is transmitted over the PIN device; See Fig. 2). Brooks fails to explicitly disclose wherein upon receiving a scanner signal or a copy thereof from the scanner pass-through driver. Hajji teaches wherein upon receiving a scanner signal or a copy thereof from the scanner pass-through driver (Hajji Pg. 8, Lns. 7-15, the POS device will communicate scanned item to payment device, and initiation feedback survey through the peripheral). It would have been obvious to one of ordinary skill in the art at the time the invention was filed (Hajji Pg. 1, Lns. 10-40, current POS systems are costly, and therefore a program update may be a cheap alternative to add survey questions without the need for additional devices).

Regarding claim 18, modified Brooks teaches the method of claim 14, comprising the POS proxy module collating information regarding the merchandise items into a transaction report, and the method further comprising combining the rating and the transaction report (Brooks Pg. 6, Lns. 5-20, the question is sent to the user, and the response is transmitted over the PIN device, detailed report may be made for further analysis). Brooks fails to explicitly disclose the merchandise items scanned from the scanner signals or copies thereof received into a transaction report (Hajji Pg. 8, Lns. 7-15, the POS device will communicate scanned item to payment device, and initiation feedback survey through the peripheral). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the transaction report with the specific merchandise signals from the scanner pass through driver of Hajji. The motivation for doing so would be to integrate the product specific feedback provided by the post payment survey without the need for additional devices (Hajji Pg. 1, Lns. 10-40, current POS systems are costly, and therefore a program update may be a cheap alternative to add survey questions without the need for additional devices).

Regarding claim 19, modified Brooks teaches the method of claim 14. Brooks fails to explicitly disclose comprising the POS module sending printer signals to a printer of the electronic point of sale system, intercepting the printer signals with a printer pass-through driver, and forwarding each printer signal or a copy thereof to the POS proxy module. Hajji teaches comprising the POS module sending printer signals to a printer of the electronic point of sale system, intercepting the printer signals with a printer pass-through driver, and forwarding each printer signal or a copy thereof to the POS proxy module (Hajji Pg. 6, Lns. 15-30, the printer may be connected to the POS terminal, which may manage the scanned items, and create a transaction summary). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the POS method of Brooks with the printer of Hajji. The motivation for doing so would be to integrate the current hardware available in-store, with a more robust feedback proxy module (Hajji Pg. 4, Lns. 16-26, and updating currently used POS systems with a more robust feedback scheme).

Regarding claim 20, modified Brooks teaches the method of claim 19, comprising the POS proxy module generating a rating confirmation message relating to whether or not a rating was provided (Brooks Pg. 6, Lns. 8-20, the question is presented, and the customer enters a response, the response is entered and transmitted to the system). Brooks fails to explicitly disclose sending the rating confirmation message to the printer pass-through driver, and the printer pass-through driver forwarding the rating confirmation message to the printer such that the rating confirmation message is appended to a receipt printed by the printer in respect of the transaction. Hajji teaches sending the rating confirmation message to the printer pass-through driver, and the printer pass-through driver forwarding the rating confirmation message to the printer such that the rating confirmation message is appended to a receipt printed by the printer in respect of the transaction (Hajji Pg. 6, Lns. 15-30, the printer may be connected to the POS terminal, which may manage the scanned items, and create a transaction summary, and forward any information in relation to the transaction to be printed on the receipt). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the POS method, with survey response confirmation of Brooks, with the printer of Hajji. The motivation for doing so would be to integrate the current hardware available in-store, with a more robust feedback proxy module (Hajji Pg. 4, Lns. 16-26, and updating currently used POS systems with a more robust feedback scheme).

Regarding claim 21, modified Brooks teaches the method of claim 19. Brooks fails to explicitly disclose comprising the POS proxy module causing collection of the customer rating during the transaction by using the printer signal or the copy thereof received from the printer pass-through driver to initiate the customer (Hajji Pg. 9, Lns. 30-46, printer may print a receipt, and may be extended by intercepting the receipt data, modify and provide additional code for consumer feedback survey). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Brooks with the printer initiation of feedback taught by Hajji. The motivation for doing so would be to provide feedback throughout any point of the transaction without the need for modification of currently available POS systems (Hajji Pg. 9, Lns. 36-39).

Regarding claim 22, modified Brooks teaches the method of claim 19. Brooks fails to explicitly disclose comprising the POS proxy module collating information regarding the merchandise items scanned from the scanner signals or copies thereof received into a transaction report, the printer pass-through driver collecting information regarding the merchandise items from a transaction summary signal sent to the printer for generating a receipt and sending that information to the POS proxy module, the POS proxy module adding information received from the printer pass-through driver into the transaction report, and combining the rating and the transaction report. Hajji teaches comprising the POS proxy module collating information regarding the merchandise items scanned from the scanner signals or copies thereof received into a transaction (Hajji Pg. 9, Lns. 30-46, printer may print a receipt, the receipt comprises transaction details of the merchandise scanned and purchased, and may be extended by intercepting the receipt data, modify and provide additional code for consumer feedback survey). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Brooks with the printer initiation of feedback taught by Hajji. The motivation for doing so would be to provide feedback throughout any point of the transaction without the need for modification of currently available POS systems (Hajji Pg. 9, Lns. 36-39).

Regarding claim 23, modified Brooks teaches the method of claim 14, comprising the POS module sending display signals to a display of the electronic point of sale system, intercepting the display signals with a display pass-through driver, and forwarding each display signal or a copy thereof to the POS proxy module (Brooks Pg. 13, Lns. 23-31-Pg. 14, Lns. 1-18, the POS device comprises a computer, with a graphical user interface, that may interact between the payment and proxy module for feedback).
(Brooks Pg. 4, Lns. 11-20, the payment terminal may be a cash register, a working knowledge of a cash register comprises a secure cash drawer; this register is in communication with the customer rating POS proxy, as well as the POS module). 

Regarding claim 29, Brooks teaches a system operable to collect customer ratings during a transaction (Brooks Pg. 1, Lns. 4-6, payment authorization device, with customer feedback), the system comprising: an electronic point of sale system (Brooks Pg. 5, Lns. 19-25, point-of-sale system sends information about the transaction to payment terminal) comprising: a computer programmed to effect operation of the electronic point of sale system (Brooks Pg. 13, Lns. 19-21, computing-based devices to implement the POS systems); a PIN entry device operable in association with the electronic point of sale to arrange a card payment for the transaction (Brooks Pg. 5, Lns. 27-29, PIN entry requested for payment transaction); a payment application operable to manage operation of the PIN entry device, and programmed to receive a (Brooks Pg. 6, Lns. 27-31-Pg. 6, Lns. 1-3, the transaction receives PIN information, and confirms the financial information with the institution, and approves or declines the transaction); a POS proxy module (Brooks Pg. 6, Lns. 21-24, the transaction and questions steps may be performed in conjunction; Fig. 2); a payment application plug-in operable in conjunction with the payment application (Brooks Pg. 6, Lns. 21-24, the transaction and questions steps may be performed in conjunction; Fig. 2); wherein the POS proxy module is programmed to cause collection of a customer rating during the transaction by using the printer signal received from the printer pass-through driver to initiate the customer rating collection session, to send a customer rating initiation signal to the payment application plug-in, and wherein the payment application plug-in is programmed to cause the PIN entry device to display a question on the PIN entry device prompting the customer to enter a rating, and to collect the rating entered by the customer (Brooks Pg. 6, Lns. 5-20, the question is sent to the user, and the response is transmitted over the PIN device). Brooks fails to explicitly disclose a printer operable to print receipts relating to a transaction; and including a POS module programmed to manage operation of the printer, a printer driver operable to convey printer signals between the POS module and the printer wherein the printer signals include a (Hajji Pg. 3, Lns. 14-20, POS terminal connected to a printer; Pg. 6, Lns. 16-20, the transaction information is printed on receipt) ; and including a POS module programmed to manage operation of the printer (Hajji Pg. 6, Lns. 16-28,  POS system communicates with a printer device, includes transaction information), a printer driver operable to convey printer signals between the POS module and the printer wherein the printer signals include a transaction summary signal (Hajji Pg. 6, Lns. 16-28,  POS system communicates with a printer device, includes transaction information), and a printer pass-through driver operable to pass the printer signals between the POS module and the printer while passing the printer signals to the POS proxy module (Hajji Pg. 7, Lns. 37-46, the information may be sent between POS modules and peripheral devices, including printers). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the POS device, with PIN entry disclosed by Brooks, with the ability to communicate with a printer as taught by Hajji. The motivation for doing so would be to provide the POS system the ability to connect and communicate with any desired external device, and therefore may infinitely be modified to meet the needs of the user (Hajji Pg. 4, Lns. 23-31, modification of POS systems to include peripheral devices, which may include printers).


Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. 
Regarding 103, Examiner notes that the primary reference of Brooks does not teach the use of a scanner, and therefore Hajji is relied upon. Applicant argues that the Hajji does not teach using a PIN entry device to collect ratings, which Examiner agrees with, but does not conclude that the combination of the two reference is not obvious to combine. Hajji teaches a POS system that contains a scanner, the scanner may collect information about the merchandise and relay that information to a POS system, and lastly the POS system may recognize what merchandise items were scanned (Hajji Pgs. 5-10 discuss in detail how items are scanned and recorded with a POS system). The combination is able to teach the claimed invention because both include a POS system with different connections, Brooks teaches recognizing transactions and then initiating a review of the process/items, Hajji is able to teach a POS system that uses a scanner to recognize items within a transaction, and therefore the specificity of recognizing item with a scanner and forming a transaction list, combined with the initiating of a review when a transaction is completed would have been obvious. The motivation would be to easily integrate specific items, which are scanned, with the ability for customer feedback via a survey, which overall provides more responses without the costly need for additional devices.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0253686 Roberts teaches customer feedback survey during a transaction.
Conclusion	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501.  The examiner can normally be reached on M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.S./Examiner, Art Unit 3687      

/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687